 Case 12-02903         Doc 129      Filed 03/05/19 Entered 03/05/19 10:10:56             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-02903
         HECTOR BRISENO
         ANA BRISENO
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/27/2012.

         2) The plan was confirmed on 12/12/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/14/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2018.

         6) Number of months from filing to last payment: 80.

         7) Number of months case was pending: 85.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $36,350.00.

         10) Amount of unsecured claims discharged without payment: $234,796.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-02903      Doc 129         Filed 03/05/19 Entered 03/05/19 10:10:56                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $223,442.00
       Less amount refunded to debtor                         $2,231.18

NET RECEIPTS:                                                                                 $221,210.82


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $6,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $9,896.29
    Other                                                                    $90.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $16,486.29

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ASPIRE VISA                      Unsecured      1,280.00            NA              NA            0.00       0.00
AT&T                             Unsecured          53.00           NA              NA            0.00       0.00
ATT                              Unsecured          69.60           NA              NA            0.00       0.00
CHILDRENS PLACE                  Unsecured         377.00           NA              NA            0.00       0.00
CITIBANK                         Unsecured         578.00           NA              NA            0.00       0.00
CITIBANK                         Unsecured         476.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,240.00       2,446.25        2,446.25           0.00       0.00
CITY OF CHICAGO WATER DEPT       Unsecured            NA           0.00            0.16           0.00       0.00
CITY OF CHICAGO WATER DEPT       Secured           441.56        785.51          785.35        785.35      10.99
CITY OF CHICAGO WATER DEPT       Secured           592.30      1,082.76        1,082.76      1,082.76      14.52
COMMONWEALTH EDISON              Unsecured         353.58        642.63          642.63           0.00       0.00
CONTINENTAL FURNITURE            Unsecured         275.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER            Priority           66.09           NA              NA            0.00       0.00
COOK COUNTY TREASURER            Unsecured      1,746.94            NA              NA            0.00       0.00
COOK COUNTY TREASURER            Unsecured         902.82           NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured        1,746.94            NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured           902.82           NA              NA            0.00       0.00
CVF CONSUMER ACQUISITION COMP    Unsecured         830.00        811.21          811.21           0.00       0.00
CVF CONSUMER ACQUISITION COMP    Unsecured         751.00        741.31          741.31           0.00       0.00
DAVID S KRUEGER DC               Unsecured      7,668.50            NA              NA            0.00       0.00
DISH NETWORK                     Unsecured         217.00           NA              NA            0.00       0.00
HARLEM FURNITURE/WFNNB           Unsecured      2,829.00            NA              NA            0.00       0.00
HEALTH MEDICAL IMAGING           Unsecured      1,265.00       1,100.00        1,100.00           0.00       0.00
HOLY CROSS DENTAL                Unsecured         732.00           NA              NA            0.00       0.00
HSBC                             Unsecured         473.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         700.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         758.35        762.35          762.35           0.00       0.00
INSOLVE RECOVERY                 Unsecured         759.00        759.03          759.03           0.00       0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured         866.41      1,143.02        1,143.02           0.00       0.00
MUTUAL FEDERAL BANK              Unsecured            NA            NA        12,833.67           0.00       0.00
MUTUAL FEDERAL BANK              Secured             0.00      8,231.17       12,833.67           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-02903       Doc 129      Filed 03/05/19 Entered 03/05/19 10:10:56                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MUTUAL FEDERAL BANK            Unsecured    166,934.30            NA     89,869.63            0.00         0.00
MUTUAL FEDERAL BANK            Unsecured    101,474.00           0.00    80,638.89            0.00         0.00
MUTUAL FEDERAL BANK            Unsecured            NA            NA       4,602.50           0.00         0.00
MUTUAL FEDERAL BANK            Secured       43,000.00    209,869.63    120,000.00     120,000.00     8,343.15
MUTUAL FEDERAL BANK            Secured       50,000.00    145,855.31     70,000.00      70,000.00     4,487.76
MUTUAL FEDERAL BANK            Secured              NA       4,602.50      4,602.50           0.00         0.00
MUTUAL FEDERAL BANK            Secured              NA       5,498.35      5,498.35           0.00         0.00
MUTUAL FEDERAL BANK            Secured              NA       4,783.58      4,783.58           0.00         0.00
PHYSICIANS PLUS LTD            Unsecured      6,241.00            NA            NA            0.00         0.00
QUANTUM3 GROUP LLC             Unsecured         209.00        214.22        214.22           0.00         0.00
SBC                            Unsecured         109.00           NA            NA            0.00         0.00
SECURITY CREDIT SERVICES       Unsecured         532.00           NA            NA            0.00         0.00
ST IL TOLLWAY                  Unsecured         212.00           NA            NA            0.00         0.00
SYSTEMS & SERVICES TECH INC    Unsecured         429.00           NA            NA            0.00         0.00
T MOBILE                       Unsecured         762.02           NA            NA            0.00         0.00
T MOBILE                       Unsecured         153.60           NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         832.00      1,887.10      1,887.10           0.00         0.00
UNIVERSAL CASUALTY             Unsecured      9,329.40            NA            NA            0.00         0.00
US CELLULAR                    Unsecured         199.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $202,833.67        $190,000.00            $12,830.91
      Mortgage Arrearage                                   $0.00              $0.00                 $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                 $0.00
      All Other Secured                               $16,752.54          $1,868.11                $25.51
TOTAL SECURED:                                       $219,586.21        $191,868.11            $12,856.42

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $198,451.97                 $0.00                $0.00


Disbursements:

       Expenses of Administration                          $16,486.29
       Disbursements to Creditors                         $204,724.53

TOTAL DISBURSEMENTS :                                                                     $221,210.82


UST Form 101-13-FR-S (09/01/2009)
 Case 12-02903         Doc 129      Filed 03/05/19 Entered 03/05/19 10:10:56                 Desc Main
                                      Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
